Citation Nr: 0115818	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent rating for the 
service-connected seborrheic dermatitis.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO) which reduced the rating for seborrheic dermatitis from 
30 percent to 10 percent, effective on May 1, 2000 on the 
basis of the veteran's failure to report for a VA 
examination.  A notice of disagreement with the reduction in 
rating was received in May 2000.  A statement of the case was 
issued in September 2000.  A substantive appeal as to the 
reduction of the rating for seborrheic dermatitis from 30 
percent to 10 percent was received in October 2000. 


In February 2000, the veteran raised the issue of increased 
rating for the service-connected seborrheic dermatitis and 
gastroenteritis.  By rating action in July 2000, the RO 
denied the claim for an increased rating for gastroenteritis.  
The Board notes that the September 2000 statement of the case 
addressed whether a rating in excess of 10 percent was 
warranted for seborrheic dermatitis.  The RO has not issued a 
rating decision as to the veteran's claim for an increased 
rating for seborrheic dermatitis.  Therefore, that issue is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran failed to appear for a VA examination 
scheduled in December 1999. 

2.  In the February 2000 proposal to reduce the rating for 
seborrheic dermatitis, the RO failed to inform the veteran 
that the evaluation for seborrheic dermatitis would be 
reduced based upon his failure to appear for the VA 
examination unless he informed the RO within 60 days of his 
willingness to report for a VA examination.


CONCLUSION OF LAW

Restoration of a 30 percent disability rating for seborrheic 
dermatitis is warranted. 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§3.655(c) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
in this matter, that no further assistance in developing the 
facts pertinent to the claim is required.  

Historically, service connection for seborrheic dermatitis of 
the forehead and cheeks was granted by rating action in 
November 1996.  A 10 percent rating was assigned effective 
from June 20, 1996 on the basis of the service medical record 
which showed treatment for a rash on the cheek areas during 
service with an assessment of possible contact dermatitis.  
On VA examination in September 1996, there was a papular rash 
over the cheeks and forehead, approximately two dozen raised 
areas.  The veteran complained of itching and indicated that 
he had used an ointment in the past.  The diagnosis was 
seborrheic dermatitis of the forehead and cheeks.  

On VA examination in September 1997, the veteran reported an 
eight year history of a rash on the face and scalp.  He 
indicated that he was treated with topical medication.  He 
indicated that initial treatment with the cream improved the 
rash but that it was no longer effective.  He complained of 
itching and burning of the skin, which was worse in hot 
weather.  Examination revealed multiple scaly, slightly 
hypopigmented patches on the cheeks, nasal labial folds and 
eyebrows.  There were similar patches on the posterior scalp 
and the vertex scalp.  The diagnosis was seborrheic 
dermatitis.  Color slides are included with that examination 
report and show hypopigmented patches on the veteran's face.

By rating action in October 1997, the rating for the service-
connected seborrheic dermatitis of the forehead and cheeks 
was increased to 30 percent, effective on July 17, 1997.  It 
was indicated that as there was a likelihood of improvement, 
the assigned evaluation was not considered permanent and was 
subject to future review examination.

The record reflects that the veteran failed to report for a 
VA examination scheduled in December 1999.

A January 2000 rating action indicated that the RO proposed 
to reduce the rating for seborrheic dermatitis from 30 
percent to 10 percent.  By letter dated in February 2000, the 
RO notified the veteran that it proposed to reduce the 
evaluation of his service-connected skin condition, because 
he failed to report for the VA examination in December 1999.  
That letter invited him to submit evidence to show why the 
reduction should not be made but did not advise him that he 
would be allowed 60 days to indicate his willingness to 
report for reexamination.  That letter was mailed to the 
veteran's address of record in California. 

Subsequently in February 2000, the veteran submitted a 
statement requesting increased ratings for his service-
connected stomach and skin disabilities, indicating that 
those disabilities had increased in severity.  The statement 
indicated that the veteran was currently residing in Florida.  
The record does not show that the RO attempted to inform the 
veteran of the proposal to reduce the rating for seborrheic 
dermatitis at his new address in Florida.

By rating action May 2000, the evaluation for seborrheic 
dermatitis was decreased to 10 percent, effective on May 1, 
2000.  The veteran was notified of that determination by 
letter dated in May 2000 and it was indicated that the rating 
was decreased because he had failed to report for the VA 
examination in December 1999.  

The record shows that the veteran's claims folder was 
transferred to the St. Petersburg RO in March 2000.

A computer generated report entitled Compensation and Pension 
Exam Inquiry, indicates that examinations were requested in 
May 2000 and it was noted that the veteran was seeking 
increased ratings.  There is no indication on that document 
whether examinations were scheduled or whether the veteran 
was notified of examination at that time.  

Thereafter in May 2000, the veteran filed timely notice of 
disagreement with regard to the propriety of the reduction of 
his service-connected skin disability from 30 to 10 percent, 
indicating that he failed to report for the December 1999 VA 
examination because he had moved to Florida and that he had 
notified the VA of this change of address.

The veteran was afforded a VA skin examination in July 2000.

38 C.F.R. § 4.13 (2000) provides that, when any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  The regulations operate to protect claimants against 
adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the service-connected condition.  See Schafrath, 1 Vet. 
App. at 593-94.

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  When a claimant fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pre-termination notice advising the payee that 
payment for the disability for which reexamination was 
scheduled will be discontinued, subject to specific 
procedural requirements listed in 38 C.F.R. § 3.655(c)(1), 
(2), (3), and (4). 38 C.F.R. § 3.655(a) and (c).

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
predetermination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in part 4 of this title or there is 
an evaluation protected under § 3.951(b) of this part, 
reduced to the lower evaluation.  Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for reexamination or to present evidence that payment for the 
disability or disabilities for which the reexamination was 
scheduled should not be discontinued or reduced.  If there is 
no response within 60 days or if the evidence submitted does 
not establish continued entitlement, payment shall be 
discontinued or reduced as of the date indicated in the 
predetermination notice or the date of last payment, 
whichever is later.  38 C.F.R. § 3.655(c).

In Kitchens v. Brown, 7 Vet. App. 320 (1995), it was held 
that "the Board improperly reversed the standard of proof by 
requiring the appellant to prove entitlement to restoration 
of his previous ... rating."  It was noted that the burden is 
on the Board "to establish, by a preponderance of the 
evidence that a rating reduction is warranted."

The Board concludes that a restoration of the 30 percent 
rating for the service-connected seborrheic dermatitis from 
the date of reduction is warranted on the basis that the RO 
did not fully comply with the provisions of 38 C.F.R. § 
3.655(c) before entering the May 2000 rating decision.  The 
notice of the proposed reduction did not properly advise the 
veteran that he was allowed 60 days to indicate his or her 
willingness to report for reexamination.  A computer 
generated report of record indicates that examinations were 
requested in May 2000 but there is no indication as to 
whether they were actually scheduled or whether the veteran 
was ever notified of such action.  The RO reduced the rating 
to 10 percent effective on May 1, 2000, solely on the basis 
of the veteran's failure to report for a VA examination in 
December 1999.  Although the veteran did undergo an 
examination in July 2000 and the RO attempted to address the 
current status of the skin disability in the statement of the 
case, the fact remains that the rating was reduced without 
proper application of the provisions of 38 C.F.R. § 3.655 (c) 
with respect allowing the veteran to express his willingness 
to appear for an examination.  Therefore, the May 2000 
reduction to 10 percent for the skin disability was improper 
and the 30 percent rating must be restored. 











ORDER

The 30 percent evaluation for seborrheic dermatitis is 
restored, effective the date of the reduction.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

